Dismissed; Opinion Filed December 17, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01039-CV

           REGENT GENERAL CONTRACTORS, INC., Appellant
                              V.
             2016 OLD TOWN PLANO EAST, LTD., Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-03028-2020

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Myers
      This is an appeal from the trial court’s order granting appellee’s motion to

dismiss the underlying cause pursuant to Texas Rule of Civil Procedure 91a. See

TEX. R. CIV. P. 91a (authorizing dismissal of baseless causes of action). The motion

requested attorney’s fees, but it reserved the issue for a future proceeding and asked

the trial court to retain jurisdiction to consider the issue if the motion was granted.

See id. 91a.7 (authorizing trial court to award prevailing party all costs and

reasonable and necessary attorney fees incurred in connection to the challenged

cause of action). The order recites in its entirety as follows:
      Came on to be heard Defendant’s Motion to Dismiss (the “Motion”).
      The Court having considered the Motion, the Response filed by
      Plaintiff, and argument of counsel, is of the opinion that the Motion
      should be, and hereby is, GRANTED.

      IT IS SO ORDERED this 29th day of October, 2020.

      Asserting the order is unappealable, appellee has filed a motion to dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Although more than ten

days have passed, appellant has not filed a response.

      Our jurisdiction is generally limited to appeals from final judgments and

certain interlocutory orders as authorized by statute or rule. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When a case is determined without a

conventional trial on the merits, as here, a judgment is final for purposes of appeal

if it actually disposes of all parties and claims or includes unequivocal finality

language such as “this judgment finally disposes of all parties and claims and is

appealable.” See id. at 205-06.

      The order here grants the rule 91a motion but is silent as to attorney’s fees, an

issue specifically reserved for a later proceeding, and does not include unequivocal

finality language. It is therefore not final and is appealable only if authorized by

statute. Rule 91a, however, does not provide for an appeal from an interlocutory

order, see TEX. R. CIV. P. 91a, and neither does any other statute or rule. See In re

Farmers Tex. Cty. Mut. Ins. Co., 604 S.W.3d 421, 429 (Tex. App.—San Antonio,




                                         –2–
orig. proceeding). Accordingly, we grant appellee’s motion and dismiss the appeal.

See TEX. R. APP. P. 42.3(a).




                                         /Lana Myers/
                                         LANA MYERS
                                         JUSTICE


201039F.P05/




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

REGENT GENERAL                               On Appeal from the 219th Judicial
CONTRACTORS, INC., Appellant                 District Court, Collin County, Texas
                                             Trial Court Cause No. 219-03028-
No. 05-20-01039-CV         V.                2020.
                                             Opinion delivered by Justice Myers,
2016 OLD TOWN PLANO EAST,                    Justices Osborne and Carlyle
LTD., Appellee                               participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee 2016 Old Town Plano East, Ltd. recover its costs,
if any, of this appeal from appellant Regent General Contractors, Inc.


Judgment entered this 17th day of December, 2020.




                                       –4–